DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure detecting unit”, “a hydrogen detecting unit”, “a determining unit” in claim 1; “a gas extraction device”, “heating unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a determining unit configured to determine a cause of generation of the gas based on a detection result of the hydrogen detecting unit and a detection result of the pressure detecting unit" in lines 6-7 renders the claim indefinite.  It is unclear how a determining unit (in this case, a controller/microcomputer) determine a cause of generation of the gas. For examination purpose, as long as the determining unit issue some kind of alarm or warning based on the detection result of the pressure and the detection result of the hydrogen, then it meets the claim language. 
Claims 2-6 are dependents from indefinite claim and are therefore inherit the of 35 U.S.C. 112(b) deficiencies from the parent claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai Mitsushi et al. (JPH07332819A).
In regard to claim 1, Mitsushi teaches a determination device comprising:
a pressure detecting unit (92c) configured to detect pressure in a storage (92) that stores gas pressure detecting discharged from inside an absorption refrigerator (¶ 0009, 0013, 0020, 0022, 0024; fig. 1);
a hydrogen detecting unit (8) configured to detect an amount of hydrogen discharged from the storage (See ¶ 0023; fig. 1); and
a determining unit (108, microcomputer) configured to determine a cause of generation of the gas based on a detection result of the hydrogen detecting unit and a detection result of the pressure detecting unit (See ¶ 0021-0029; fig. 1).

In regard to claim 4, Mitsushi teaches the determination device according to claim 1, wherein the hydrogen detecting unit (8) is provided at a gas extraction device (101, 104, 105,107), the gas extraction device including a palladium tube (101) that penetrates through the storage (102/103) and a heating unit (106) that heats the palladium tube (See fig. 1; ¶ 0019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai Mitsushi et al. (JPH07332819A) in view of Gomi Yuichi (JP2019129089A).
In regard to claim 2 and 3, Mitsushi teaches the determination device according to claim 1, wherein the determining unit includes the amount of hydrogen that is defined based on a pressure value detected by the pressure detecting unit (see Mitsushi ¶ 0025-0027), but does not explicitly teach determine that the gas is generated inside the absorption refrigerator when the amount of hydrogen detected by the hydrogen detecting unit is equal to or greater than a threshold; and determine that the gas is leaked in from outside the absorption refrigerator when the amount of hydrogen detected by the hydrogen detecting unit is less than the threshold, wherein the threshold is defined by a function based on the pressure value and the amount of hydrogen.
However, Yuichi teaches a fuel cell system comprises hydrogen partial pressure determination unit is provided for determining whether or not the detected value of the hydrogen partial pressure detection unit is higher than the target lower limit value. The first hydrogen partial pressure determination unit determines that the detected value of the pressure detection unit is less than the threshold value, and the second hydrogen partial pressure determination unit determines that the detection value of the hydrogen partial pressure detection unit is higher than the target lower limit value. In this case, the amount of change in the detection value of the hydrogen partial pressure detection unit is obtained, the amount of hydrogen gas passing from the fuel electrode to the oxygen electrode is calculated based on the obtained amount of change, and hydrogen equivalent to the calculated hydrogen gas amount is calculated. and a first hydrogen flow rate control unit that controls the hydrogen supply unit so as to supply the gas amount to the fuel electrode (See at least ¶ 0010, 0081-0083, 0156). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the determining unit/microcomputer of Mitsushi by configuring the determining unit/microcomputer to determine the gas generated when the amount of hydrogen detected by the hydrogen detecting unit is equal to or greater than the threshold and determine that the gas is leaked in from outside the absorption refrigerator when the amount of hydrogen detected by the hydrogen detecting unit is less than the threshold, wherein the threshold is defined by a function based on the pressure value and the amount of hydrogen, based on the teaching of Yuichi since it has been shown that combining prior art elements to yield predictable results is obvious whereby modifying the controller based on a predetermined threshold value would allow the device of Mitsushi to efficiently and effectively detect the hydrogen gas inside of the system and discharge the hydrogen gas generated inside the system to the outside as desired by using the predetermined threshold value. 

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai Mitsushi et al. (JPH07332819A) in view of Furukawa et al. (US 5,956,969).
In regard to claim 5, Mitsushi teaches the determination device according to claim 4, but does not explicitly teach the palladium tube has apertures arranged on both ends in a longitudinal direction of the palladium tube, and the palladium tube is arranged such that the longitudinal direction is arranged along a vertical direction.
However, Furukawa teaches an apparatus comprising the hydrogen discharger for an absorption type refrigerator comprising a gas extraction device (53) including a palladium hydrogen discharge pipe (59) that penetrates through a storage (51) and comprising a heater (81) to improve heating efficiency. The hydrogen discharge pipe has apertures (55 and75) arranged on both ends in a longitudinal direction of the palladium tube, and the palladium tube is arranged such that the longitudinal direction is arranged along a vertical direction (See fig. 1; 9A; col. 7, line 60 to col. 8, line 48). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify palladium tube of Mitsushi by making the palladium tube to have an apertures arranged on both ends in a longitudinal direction of the palladium tube, and the palladium tube is arranged such that the longitudinal direction is arranged along a vertical direction, based on the teaching of Furukawa since it has been shown that combining prior art elements to yield predictable results is obvious whereby arranging the palladium tube to be arranged in a longitudinal direction and to have an apertures on both ends would allow the device of Mitsushi to efficiently guide and withdraw hydrogen gas from the storage to the outside.

In regard to claim 6, Mitsushi in view of Furukawa teaches the determination device according to claim 5, wherein the hydrogen detecting unit (8) is provided on an upper aperture side of the palladium tube [101] (See Mitsushi fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763